UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2010 Commission File Number 333-161795 FOREX INTERNATIONAL TRADING CORP. (Exact name of small business issuer as specified in its charter) Nevada 27-0603137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1618 N. Fairfax Avenue, Los Angeles, California 90046 (Address of principal executive offices) 323-822-1750 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Definitive Material Agreement On April 19, 2010, Forex International Trading Corp. (the “Company”) entered into a Software Licensing Agreement with Triple 8 Limited (“Triple 8”) which was dated April 12, 2010 whereby the Company will license Triple 8’s proprietary trading software (the “Software”) for the purpose of developing a Forex Trading Platform and introducing prospective clients (“End Users”).Triple 8 will create a website for the Company, which will be funded by the Company at a cost of $50,000 (the “Setup Fee”).Upon the Company and Triple 8 generating $100,000 in revenue under the agreement, the Company will be reimbursed 50% of the Setup Fee ($25,000).The Company will receive 30% of the net profit generated from End Users, which will be increased to 50% in the event that the monthly volume generated by the Company is in excess of $250 million. Item 9.01Financial Statements and Exhibits. Exhibit Number Description Software Licensing Agreement dated April 12, 2010, by and between Forex International Trading Corp and Triple 8 Limited SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOREX INTERNATIONAL TRADING CORP. By: /s/Moshe J. Schnapp Name: Moshe J. Schnapp CEO, President, CFO, Secretary, Treasurer and Director Date:April 20, 2010 Los Angeles, California
